                                          Case 4:18-cv-06753-PJH Document 100 Filed 05/26/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VLADI ZAKINOV, et al.,
                                                                                        Case No. 18-cv-06753-PJH
                                   8                   Plaintiffs,

                                   9             v.                                     ORDER CONTINUING CMC AND
                                                                                        DECIDING CERTAIN MATTERS
                                  10     RIPPLE LABS, INC., et al.,                     RAISED IN THE JOINT CASE
                                                                                        MANAGEMENT STATEMENT
                                  11                   Defendants.
                                                                                        Re: Dkt. No. 99
                                  12
Northern District of California
 United States District Court




                                  13          The court has reviewed the parties’ Joint Case Management Statement and
                                  14   Proposed Order. Dkt. 99. The court understands that defendants “intend” to file a motion
                                  15   to dismiss the consolidated first amended complaint (“CFAC”). Id. at 4. Accordingly, the
                                  16   court CONTINUES the May 28, 2020 case management conference until it has issued its
                                  17   decision on that motion. At that time, the court will notice the parties with the date and
                                  18   method for the rescheduled conference.
                                  19          The court also understands that the parties dispute whether discovery is proper
                                  20   pending its determination of that anticipated motion. Id. at 5-9. Title 15 U.S.C. § 77z-
                                  21   1(b)(1) generally provides that “[i]n any private action arising under this [§§ 77a-77aa], all
                                  22   discovery and other proceedings shall be stayed during the pendency of any motion to
                                  23   dismiss . . .” 15 U.S.C. § 77z-1(b)(1). As previously decided by the court, plaintiff has
                                  24   adequately stated claims for the unregistered offer and sale of securities in violation of
                                  25   § 77l(a)(1). Dkt. 85 at 23. Accordingly, the court ORDERS that discovery in this action
                                  26   remains stayed until this court has issued its decision on defendants’ anticipated motion
                                  27   to dismiss the CFAC.
                                  28          The court further understands that the parties disagree about the proper time
                                          Case 4:18-cv-06753-PJH Document 100 Filed 05/26/20 Page 2 of 2




                                   1   range of the electronically stored information (“ESI”) subject to the preservation

                                   2   obligations contained in the parties’ proposed stipulated protective order regarding the

                                   3   discovery of ESI (Dkt. 99-1). Dkt. 99 at 14. The court agrees with defendants that, under

                                   4   the alleged facts of this case, an approximate five-year period (beginning on January 1,

                                   5   2015) provides an appropriate and proportional scope for the ESI subject to such

                                   6   obligations. Accordingly, the court will adopt defendants’ position at Section 4(a), and

                                   7   implement any other necessary modifications to the stipulated order, in a subsequent

                                   8   order.

                                   9            Lastly, the court understands that the parties disagree about the propriety of

                                  10   bifurcated discovery. Id. at 9-13. Given the court’s decision to stay discovery pending its

                                  11   determination of defendants’ anticipated motion to dismiss the CFAC, the court need not

                                  12   address that disagreement at this time. However, the court notes that, based on the
Northern District of California
 United States District Court




                                  13   parties’ arguments and its past practice, it is disinclined to bifurcate discovery once it has

                                  14   commenced.

                                  15            IT IS SO ORDERED.

                                  16   Dated: May 26, 2020

                                  17                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  18                                                 United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
